[DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT           FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                            JUNE 25, 2012
                             No. 11-15578
                         Non-Argument Calendar               JOHN LEY
                                                              CLERK
                       ________________________

                 D.C. Docket No. 5:11-cv-00041-RS-CJK



KARMEN FAILE,

                                                          Plaintiff - Appellant,

                                  versus


ESTEE LAUDER TRAVEL RETAIL SERVICES, INC.,
THE ESTEE LAUDER COMPANIES, INC.,
CLINIQUE SERVICES, LLC,
DILLARD’S, INC.,

                                                      Defendants - Appellees.

                      ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (June 25, 2012)
Before EDMONDSON, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Karmen Faile appeals the denial of her motion to amend her complaint and

the summary judgment in favor of Estee Lauder Travel Retail Services, Inc., The

Estee Lauder Companies, Inc., Clinique Services, LLC (cumulatively “Estee

Lauder”), and Dillard’s, Inc. The district court ruled that Faile’s untimely motion

to amend was not supported by good cause. The district court also ruled that Estee

Lauder could not be liable for an injury allegedly caused by a Dillard’s employee

and that Faile “offer[ed] no evidence” that Dillard’s caused Faile to contract an

antibiotic-resistant strain of staph infection in her right eyelid. We affirm.

      Faile filed in a Florida court a complaint against Estee Lauder and Dillard’s,

and the two companies removed the complaint to the district court based on

diversity of citizenship, 28 U.S.C. § 1332(a)(1). Faile alleged that she was

“injured when a store employee, located at the Clinique/Estee Lauder counter[,]

negligently applied makeup to [Faile’s] . . . eyelid” and used “cosmetics and/or

cosmetic applicators” that had not been “properly cleaned . . . by the store[].”

Faile complained that Estee Lauder and Dillard’s were negligent in four ways: (1)

“[c]reating a hazardous condition by failing to properly clean its cosmetics and/or

applicators”; (2) “[f]ailing to warn [Faile] of the hazardous condition”; 3)

                                           2
“[f]ailing to have a safety or cleaning program in place to insure the sterility of its

makeup products”; and (4) “[f]ailing to properly train its employees on proper

makeup application.”

      After Estee Lauder and Dillard’s moved for summary judgment, and after

the deadline for amending the pleadings in the scheduling order, Faile moved to

amend her complaint. The district court denied Faile’s motion to amend, and the

district court entered summary judgment in favor of Estee Lauder and Dillard’s.

The district court ruled that Estee Lauder “[could] not be held liable for the

negligence, if any, of Dillard’s.” The district court also ruled that Faile failed to

create a genuine dispute of material fact about whether the “makeover, or any

negligence on Dillard’s part, caused the staph infection” in Faile’s eye.

      The district court did not abuse its discretion by denying Faile’s untimely

motion to amend her complaint to allege that Estee Lauder had negligently failed

to train Dillard’s employees how to apply makeup. Faile moved to amend her

complaint more than five months after the deadline to amend pleadings had

expired, less than one month before the date scheduled for trial, and after Estee

Lauder and Dillard’s had moved for summary judgment. See Lowe’s Home Ctrs.,

Inc. v. Olin Corp., 313 F.3d 1307, 1315 (11th Cir. 2002). Under Federal Rule of

Civil Procedure 16(b), after the expiration of the deadline for amending the

                                           3
pleadings, “as delineated in the court’s scheduling order, the [plaintiff] must show

good cause why leave to amend the complaint should be granted.” Smith v. Sch.

Bd. of Orange Cnty., 487 F.3d 1361, 1367 (11th Cir. 2007). The standard

delineated in Rule 16 “precludes modification [of the scheduling order] unless the

schedule cannot ‘be met despite the diligence of the party seeking the extension.’”

Sosa v. Airprint Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (quoting advisory

committee’s note to Rule 16). Faile learned during discovery that an employee of

Dillard’s had applied her makeup, and Faile already had alleged in her complaint

that she had been “injured [by] a store employee.” And Faile’s proposed

amendment would have unfairly prejudiced Estee Lauder by materially changing

the complaint to hold it liable for the alleged actions of a Dillard’s employee.

Faile offered no good cause for her untimely motion.

      The district court did not err by granting summary judgment in favor of

Estee Lauder. Faile failed to produce any evidence that Estee Lauder was

responsible for Faile’s injury. Faile complained that her staph infection was

caused by Estee Lauder failing to sterilize, warn of a lack of sterilization, or

establish a program to sterilize its makeup, but Faile’s expert witness, Dr. David

Reifsnyder, an infectious disease specialist, testified that “[t]here’s been no

instance of a staph infection from unclean makeup” and tainted makeup caused

                                           4
“pseudomonas, which is an entirely different bacteria.” And Faile failed to

establish that the makeup and applicators were owned or controlled by Estee

Lauder. Cindy Hubbard, a field sales vice president of Clinique, testified that the

“[p]roducts on display in the store are from Dillard’s inventory, as are the products

used during demonstrations and makeovers.” Faile also complained that Estee

Lauder failed to train its employees how to apply makeup properly, but Faile

alleged in her complaint that the makeup was applied by a Dillard’s employee.

Estee Lauder could not be liable for any alleged negligence of Dillard’s.

      The district court also did not err by granting summary judgment in favor of

Dillard’s. Under Florida law, a plaintiff must satisfy the “more likely than not

standard of causation” by establishing that the defendant “probably caused the . .

injury.” Gooding v. Univ. Hosp. Bldg., Inc., 445 So. 2d 1015, 1018 (Fla. 1984).

Faile’s expert witnesses refused to opine that Dillard’s “more likely than not”

caused Faile’s staph infection. Dr. Mohamed Kassem testified that “it’s very, very

difficult to say where [Faile’s staph infection] is coming from.” Dr. William

Bone, an infectious disease specialist, “d[id]n’t have an opinion” about whether

the makeover caused Faile’s infection because it is “very, very difficult” to

identify the source of a bacteria that is “ubiquitous, it’s everywhere.” Although

Dr. James Corry, Faile’s optometrist, stated in a letter that there was a “strong

                                          5
possibility that the ‘make over’ triggered the infection,” under Florida law, “‘[a]

mere possibility of . . . causation is not enough,’” Gooding, 445 So. 2d at 1018

(quoting Prosser, Law of Torts § 41 (4th ed. 1971)). Faile testified that the

symptoms of the staph infection manifested “two hours after the make over,” but

Dr. Reifsnyder testified that the incubation period for a staph infection “[could] be

sometimes as short as one or two days” and “is usually four to ten days.” Faile

argues that “it has become clear through discovery . . . that she suffered some kind

of trauma to her . . . eyelid . . . which opened a portal [for] the staph bacteria” to

enter her body, but Faile presented no evidence to support her theory.

      We AFFIRM the summary judgment in favor of Dillard’s.




                                            6